Citation Nr: 0830582	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-34 418	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The claimant served on active duty from March 1959 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which a claim of TDIU was denied.  The 
veteran's claims file was subsequently transferred to the VA 
RO in Houston, Texas. 

The veteran was scheduled to appear at a personal hearing 
before the undersigned Veterans Law Judge at the VA office in 
San Antonio, Texas on August 19, 2008.  He canceled that 
hearing and withdrew his appeal. 

Issue not on appeal

In a July 2007 rating decision, the RO denied the reopening 
of a claim of service connection for a heart condition.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision.  That issue is therefore not in appellate 
status.


FINDING OF FACT

On August 19, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  See 38 C.F.R. 
§ 20.204 (2007).

Analysis

As was alluded to above, the veteran withdrew his appeal in a 
statement signed by him on August 19, 2008.  See 38 C.F.R. 
§ 20.204 (2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


